       Case 4:19-cv-00345-MW-MAF Document 76 Filed 10/06/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

BRYANT NEIL BROWN

Plaintiff,

v.                                               Case No.: 4:19-cv-00345-MW-MAF

HON. WALTER McNEIL, as Sheriff of Leon
County, Florida, and CORIZON LLC, a
Health Services Corporation, and MARIA
LILIANA GARCIA, MD, CELESTE MACDONALD,
And DEBBIE SELLERS, individually,


Defendants.

_______________________________________________________/

                   THE PARTIES’ JOINT MOTION
          FOR EXTENSION OF TIME TO COMPLETE DISCOVERY

        COME NOW, the parties and make this Joint Motion For Extension of Time

to Complete Discovery and in support thereof state:

     1. August 10, 2020, the parties attempted a remote deposition with Plaintiff at

        his current facility, Avon Park Correctional Institute. Interference in the

        phone lines made it difficult to hear.

     2. The parties agreed to re-convene the Plaintiff’s deposition closer to

        Tallahassee, possibly at Wakulla Correctional Institution or at Leon County

        Jail, and set aside October 2, 2020.
     Case 4:19-cv-00345-MW-MAF Document 76 Filed 10/06/20 Page 2 of 4




  3. The parties previously motioned this honorable Court to transport Mr.

     Brown for deposition and medical evaluation (Doc 72) and were to advise

     the Court once final arrangements were in place. (Doc 73)

  4. The parties have tried diligently to make arrangements for the inmate

     Plaintiff’s deposition, however due to COVID-19 restrictions, a secure

     facility for an inmate deposition has not been procured.

  5. Plaintiff agreed to reschedule depositions of the Defendants and Rule 30

     (b)(6) depositions after Plaintiff’s depositions and so thus far none of these

     depositions have been completed to date.

  6. October 30, 2020 is the deadline for both mediation and dispositive motions.

  7. The parties would like to schedule a case management conference with this

     honorable Court to determine the best course of action for this case.



     WHEREFORE, the parties jointly request a case management conference.

           Respectfully submitted this 6th day of October, 2020.


/s/ Jami M. Kimbrell                         /s/ Dawn P. Whitehurst
Jami M. Kimbrell, ESQUIRE                    DAWN POMPEY WHITEHURST
Florida Bar No.: 0657379                     Florida Bar No.: 0794546
jmk@brookslawyers.net                        dwhitehurst@sniffenlaw.com
Joseph E. Brooks                             MICHAEL P. SPELLMAN
Florida Bar No.: 0880752                     Florida Bar No.: 0937975
jeb@brookslawyers.net                        mspellman@sniffenlaw.com
Olivia M. Brooks                             SNIFFEN & SPELLMAN, P.A.

                                         2
        Case 4:19-cv-00345-MW-MAF Document 76 Filed 10/06/20 Page 3 of 4




Florida Bar No.:0123758                    123 North Monroe Street
BROOKS LAW                                 Tallahassee, Florida 32301
2629 Mitcham Drive                         Telephone: (850) 205-1996
Tallahassee, FL 32308                      Facsimile: (850) 205-3004
Tel: 850-201-0942                          Attorneys for Defendants,
Fax: 850-201-0909                          Sheriff Walt McNeil
Counsel For Corizon LLC,
Maria Garcia, MD, Debbie Sellers,
Celeste MacDonald


/s/ James V. Cook
JAMES V. COOK, ESQ.
Florida Bar No.: 0966843
Law Office of James Cook
314 West Jefferson Street
Tallahassee, Florida 32301
Telephone: (850) 222-8080;
Fax: (850) 561-0836
email: cookjv@gmail.com
Attorney for Plaintiff



                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY a true and correct copy of the foregoing has been

provided via CM/ECF and electronic mail to Plaintiff, James Cook, Law Office of

James Cook 314 West Jefferson Street Tallahassee, FL 3230, cookjv@gmail.com

and Defendant Walt McNeil upon counsel Dawn Pompey Whitehurst, Sniffen &

Spellman, P.A.123 N Monroe St, Tallahassee, FL 32301-1509,

dwhitehurst@sniffenlaw.com, twylie@sniffenlaw.com this 6th day of October,

2020.

                                       3
Case 4:19-cv-00345-MW-MAF Document 76 Filed 10/06/20 Page 4 of 4




                                     /s/ Jami M. Kimbrell
                                     Jami M. Kimbrell, ESQUIRE
                                     Florida Bar No.: 0657379
                                     jmk@brookslawyers.net
                                     arj@brookslawyers.net
                                     Joseph E. Brooks
                                     FBN: 0880752
                                     jeb@brookslawyers.net
                                     paralegal@brookslawyers.net
                                     BROOKS LAW
                                     2629 Mitcham Drive
                                     Tallahassee, FL 32308
                                     Tel: 850-201-0942
                                     ATTORNEYS FOR Corizon,
                                     Garcia, Sellers and Macdonald




                               4
